Order affirmed, with ten dollars costs and disbursements, unless the stipulation be given that an order may be entered for the issuance of an open commission in Amsterdam, Holland, or London, England, to take the testimony of the witnesses named, the plaintiff paying the expenses of the defendant, not to exceed a certain sum to be named in the order, the amount of these expenses to be taxed by the prevailing party. In case such stipulation is made .and filed within ten days from service of order to be entered hereon, wdth -notice of entry, the order appealed from will be reversed, without costs. Order to be settled on notice. Present — Clarke, P. J., Laughlin, Scott, Smith and Page, JJ.